           Case 8-19-74338-las          Doc 30      Filed 11/08/19      Entered 11/08/19 12:18:11




                                                                                        1775 Wehrle Drive, Suite 100
                                                                                        Williamsville, New York 14221
                                                                                        Phone (716)204-1700
                                                                                        Fax (716)204-1702
                                                                                        http://www.GrossPolowy.com/




                                                November 8, 2019

Chambers, Hon. Louis A. Scarcella
United States Bankruptcy Court
Eastern District of New York
290 Federal Plaza
Central Islip, NY 11722

Re:             Barbara B Tedesco FKA Barbara Monahan, AKA Barbara Monahan-Tedesco
Case No.        19-74338-las
Loan No.        ....5049

Dear Hon. Louis A. Scarcella,

       Please allow this letter to serve as a written status report, submitted on behalf of Nationstar Mortgage
LLC (the "Secured Creditor") pursuant to the Eastern District of New York Loss Mitigation Program Procedures.

         The Debtor was reviewed and denied loss mitigation options on July 12, 2019. A detailed denial letter
was filed on September 5, 2019 as docket #19. The Debtor was reviewed for a FNMA flex modification, which
does not consider income or expenses. No appeal has been received to date. The Debtor offered a down payment,
but the down payment will not change the outcome of the review.

        Therefore, this Firm respectfully requests termination of loss mitigation.

        If there are any questions, please feel free to contact me directly at 716-253-6218.

                                                          Very truly yours,

                                                          <<SIGGEN12>>||SIGTYPE0ENDSIGTYPE||

                                                          By: /s/: Nicholas J. Bebirian, Esq.
                                                                  Attorney


cc.     ECF and Email
        Ronald D. Weiss, Esq.
